Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/9/20 are acknowledged.  

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites,

	detecting a mobile electronic device entering into proximity of a
stationary electronic device;

negotiating, in response to said detecting, a plurality of secure
session parameters via two-way wireless communication between the
stationary electronic device and the mobile electronic device using a light-
weight key negotiation protocol;

communicating one or more of the negotiated plurality of secure
session parameters to one or more other stationary electronic devices, the
stationary electronic device and the one or more other stationary electronic
devices collectively being a plurality of stationary electronic devices; and

receiving, at one or more of the plurality of stationary electronic
devices, secure messages broadcasted by the mobile electronic device,
said messages being decrypted or authenticated using one or more of the
negotiated secure session parameters and said messages being used to
determine a position of the mobile electronic device.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jian et al., CN 109995530 A discloses,
The invention claims a secure distributed database interaction method of mobile positioning system, comprising seven module, wherein the rest data receiving sub-module with a home area by improving the tree algorithm. determining that the received client data and home, read-write separation local database module design is established based on statistics, read-write separation algorithm to perform read-write separation and temporary table, the local key negotiation module, taking the pre-shared key is designed based on the key negotiation protocol, generating a session key; negotiation module interacts with the local key, generating a session key each time the home key negotiation module, encrypting and decrypting local data encryption and decryption and integrity protection module by improving the SM4 encryption algorithm, is responsible for the local interaction data; home location data encryption and decryption and integrity protection module, by designing improved SM4 encryption algorithm, realizing the home interactive encryption and decryption of the data, a read-write separation attribution database module, based on counting read-write separation algorithm to realize reading and writing the attribution database, abstract.
Wang et al., CN 111698238 A discloses, 
The invention claims a device key management method, which is realized based on power internet of things terminal layer device of elliptic curve ECC. firstly establishing a WSN hierarchical network model based on node position information, reducing the consumption of resource and overhead of network resource, then performing key initialization, generating key pool, finally designing a cryptographic system based on ECC and ElGamal algorithm lightweight authentication key negotiation protocol, by calculating to obtain the shared key, then performing the session negotiation key by the key encryption, improving the efficiency of the key negotiation.
Jian, Wang and the additional art of record do not at least teach or suggest said messages being used to determine a position of the mobile electronic device.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 9, 17 recite similar subject matter. Consequently, independent claims 1, 9 and 17 and their respective dependent claims, 2-8, 10-16, 18-24 are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496